Citation Nr: 1730361	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-13 533	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for residuals of a fracture of the second and third metacarpal heads of the left hand.



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to January 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case in May 2016 for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

1.  The Veteran's service-connected left hand disability has not been manifested by a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with finger flexed to the extent possible; extension limited by more than 30 degrees; or ankylosis.  There is no limitation of motion or ankylosis of the fingers.

2.  The Veteran has arthritis in multiple joints of the left hand with reports of occasional pain and weakness.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for residuals of a fracture of the second and third metacarpal heads of the left hand have been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5225, 5229 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran filed his claim for an increased evaluation in November 2012 as a fully developed claim (FDC) pursuant to the VA's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs a veteran of what evidence is required to substantiate a claim for an increased evaluation and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran in this case satisfies the duty to notify. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Indeed, in March 2017, the Veteran indicated that he had no other information or evidence to submit.

The Veteran was also afforded VA examinations in August 2013 and February 2017 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

The Board does note that the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59  requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016 ).  However, in the decision below, the Board has granted a 10 percent evaluation, which is the maximum rating available for limitation of motion and ankylosis of the index or long fingers under the governing rating criteria. 38 C.F.R. § 4.71a, Diagnostic Codes 5225, 5229.  Therefore, a remand for a new examination under Correia would serve no useful purpose. See Johnston v. Brown, 10 Vet. App. 80, 84-85   (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since his last VA examination. 38 C.F.R. § 3.327 (a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case, and there has been no contention otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

Moreover, the Board finds that there was compliance with the May 2016 remand directives.  Specifically, he was provided a VA examination in February 2017.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. §4.7.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. §4.31.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. §4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. §4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nonetheless, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

The Veteran is currently assigned a noncompensable evaluation for his residuals of a fracture of the second and third metacarpal heads of the left hand pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229.

Limitation of motion of individual digits of the hand is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  As applicable to this case, the preamble to these diagnostic codes provides in particular, that:

(1) For the index finger (digit II), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  

Under Diagnostic Code 5229, limitation of motion of the index or long finger of either hand is assigned a noncompensable rating with evidence of a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees. 38 C.F.R. § 4.71a.  A 10 percent evaluation is assigned with evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 

Under Diagnostic Code 5225, a 10 percent rating is warranted for ankylosis of the index finger of either hand, at either a favorable or unfavorable angle.  

Under Diagnostic Code 5226, a 10 percent evaluation is assigned for favorable or unfavorable ankylosis of the long finger.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. §4.71a, Diagnostic Code 5003.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased evaluation for his service-connected residuals of a fracture of the second and third metacarpal heads of the left hand.  

The Veteran's treatment records do not contain findings pertinent to evaluating this disability during the appeal period.

The Veteran was afforded a VA examination in August 2013 at which time it was noted that he had a history of a fracture of the second and third metacarpal heads of his nondominant left hand.  He denied having any current residuals of the in-service left finger fractures, as well as any flare-ups that impacted the function of his hand. On examination, there was no limitation of motion or evidence of painful motion. The examiner further indicated that there was no additional limitation of any fingers after repetitive testing.  Additionally, there was no gap between the thumb pad and the fingers or between any fingertip and the proximal transverse crease of the palm post test.  Similarly, there was no functional loss or functional impairment of any of the fingers or thumb.  The examiner indicated that the appellant did not exhibit tenderness or pain to palpation for the joints or soft tissue of the hand, including the thumb and fingers.  Muscle strength testing was normal, as was grip strength. There was also no ankylosis, and imaging studies were normal. The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms referable to the service-connected disability.  The examiner concluded that the appellant's service-connected left hand disability did not impact his ability to work.

During his July 2015 hearing, the Veteran testified that he had left hand weakness and pain at times, but also stated that his hand was not bothering him much and that he did not have problems with gripping.  It was also noted that he was right-handed and that he was able to make a fist.
 
The Veteran was later afforded a VA examination in February 2017 at which time he reported that he feels his left hand has weakness and that he experiences flare-ups.  A physical examination revealed normal range of motion in his left hand, including extension and flexion of the fingers.  There was no gap between the pad of the thumb and the fingers, nor was there a gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was also no pain noted on examination, and the examiner indicated that there was no pain with use of the hand.  In addition, there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions, but there was no additional functional loss or range of motion after such repetition.  The examiner further stated that he was unable to comment on pain, weakness, fatigability, or incoordination with repeated use over time because it was not a joint that would  be used repetitively over a period of time.  In addition, the Veteran's hand grip was normal, and he did not have muscle atrophy.  There was no ankylosis or any other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner further stated there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays did reveal degenerative or traumatic arthritis in multiple joints of the left hand.  The examiner concluded that the Veteran's left hand condition limits strenuous work, but should not preclude an attempt at sedentary work.  He has no limitation with range of motion of the left hand, and his strength is normal.

Based on the foregoing, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected left hand disability under Diagnostic Codes 5225, 5226, and 5229.  The evidence clearly shows that there is no gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  Nor is extension limited by more than 30 degrees. The Veteran also does not have ankylosis.  

Nevertheless, the Board has also considered whether the Veteran is entitled to an increased evaluation under Diagnostic Code 5003 and 5010.  As noted above, in the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. §4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered to be a group of minor joints).  Given the February 2017 VA examination finding that the Veteran has arthritis in multiple joints as well as his reports of occasional pain and weakness, the Board finds that a 10 percent evaluation is warranted. See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the evidence does not establish that there are occasional incapacitating exacerbations to warrant a 20 percent rating.  Indeed, the Veteran denied having current residuals at the August 2013 VA examination, and he testified in July 2015 that the disability did not bother him much.  He has never stated that he has been rendered incapacitated by the disability.  Moreover, the VA examinations revealed normal strength, grip, and range of motion with no objective evidence of any pain.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to a 10 percent rating for residuals of a fracture of the second and third metacarpal heads of the left hand is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


